Exhibit 10.2

Grant No.                     

 

       

Participant’s Copy

       

Company’s Copy

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

DEFERRED STOCK UNIT AGREEMENT – VESTED CEO GRANT

To William T. Kerr:

Arbitron Inc. (the “Company”) has granted you (the “Grant”) deferred stock units
(“DSUs”) as set forth on Exhibit A to this Agreement under its 2008 Equity
Compensation Plan (the “Plan”).

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any capitalized terms in this Agreement that this
Agreement does not define.

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    The Grant is fully nonforfeitable (“Vested”) on the Grant
Date. Distribution Date    You will receive a distribution of shares (the
“Shares”) of Company common stock (“Common Stock”) equivalent to your DSUs as
soon as practicable following the date indicated on Exhibit A, the “Distribution
Date,” subject to any overriding provisions in the Plan. Limited Status    You
understand and agree that the Company will not consider you a shareholder for
any purpose with respect to the Shares, unless and until the Shares have been
issued to you on the Distribution Date. You will, however, receive dividend
equivalents (“Dividend Equivalent Rights”) with respect to the DSUs, measured
using the Shares they represent, with the amounts convertible into full or
fractional additional DSUs based on dividing the dividends by the Fair Market
Value (as defined in the Plan) as of the date of dividend distribution and
holding the resulting additional DSUs for distribution as provided for the other
DSUs. Voting    DSUs cannot be voted. You may not vote the Shares unless and
until the Shares are distributed to you. Transfer Restrictions    Except as
otherwise provided in this paragraph, you may not sell, assign, pledge,
encumber, or otherwise transfer any interest (“Transfer”) in the Shares until
the Shares are distributed to you. Notwithstanding the foregoing, the DSUs (or a
portion thereof) may be transferred pursuant to a gratuitous transfer by you to
or for the benefit of any immediately family member or family trust if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Shares under the Securities Act of
1933, as amended. In connection with such gratuitous transfer, the Company may
condition such transfer upon the receipt from you and such permitted transferee
of a written instrument in form and substance satisfactory to the Company
confirming that such transferee will be bound by all of the terms and conditions
of the DSUs and, in the event the Company does not require such an agreement,
the transferee will nonetheless be subject to the terms and conditions of the
DSUs. Any other attempted Transfer that precedes the Distribution Date for such
Shares is invalid.



--------------------------------------------------------------------------------

Additional Conditions to Receipt    The Company may postpone issuing and
delivering any Shares for so long as the Company determines to be advisable to
satisfy the following:   

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Grant and the
Plan; and

  

its or your complying with any federal, state, or local tax withholding
obligations.

Taxes and Withholding    The DSUs provide tax deferral, meaning that they are
not taxable to you for income tax purposes until you actually receive Shares on
or around the Distribution Date. You will then owe taxes at ordinary income tax
rates as of the Distribution Date at the Shares’ value.    The Company will be
required to withhold (in cash from salary or other amounts owed you) the
applicable percentage of the value of the Shares on the Distribution Date. If
the Company does not choose to do so, you agree to arrange for payment of the
withholding taxes and/or confirm that the Company is arranging for appropriate
withholding. Additional Representations from You    If you receive Shares at a
time when the Company does not have a current registration statement (generally
on Form S-8) under the Act that covers issuance of Shares to you, you must
comply with the following before the Company will release the Shares to you. You
must:   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restriction    You will not receive the Shares if issuing the Shares
would violate any applicable federal or state securities laws or other laws or
regulations.

 

- 2 -



--------------------------------------------------------------------------------

No Effect on Service Providing Relationship    Nothing in this Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment, service on the Company’s Board of Directors or other
relationship at any time, with or without cause. The termination of your
relationship, whether by the Company or any of its affiliates or otherwise, and
regardless of the reason for such termination, has the consequences provided for
under the Plan and any applicable employment or severance agreement or plan. No
Effect on Running Business    You understand and agree that the existence of the
DSU will not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above. Section 409A    This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code and must be construed
consistently with that section. Notwithstanding anything in the Plan or this
Agreement to the contrary, if (x) you are a “specified employee” within the
meaning of Section 409A at the time of your separation from service (as
determined by the Company, by which determination you agree you are bound) and
(y) the payment under the DSUs will result in the imposition of additional tax
under Section 409A if paid to you within the six month period following your
separation from service, then the payment under such DSUs will not be made until
the earlier of (i) the date six months and one day following the date of your
separation from service or (ii) the 10th day after your date of death, and will
be paid within 10 days thereafter. Neither the Company nor you shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A. In any
event, the Company makes no representations or warranty and shall have no
liability to you or any other person, if any provisions of or payments under
this Agreement are determined to constitute deferred compensation subject to
Code Section 409A but not to satisfy the conditions of that section. Unsecured
Creditor    This Agreement creates a contractual obligation on the part of the
Company to make payment under the DSUs credited to your account at the time
provided for in this Agreement. Neither you nor any other party claiming an
interest in deferred compensation hereunder shall have any interest whatsoever
in any specific assets of the Company. Your right to receive payments hereunder
is that of an unsecured general creditor of Company. Governing Law    The laws
of the State of Delaware will govern all matters relating to this Agreement,
without regard to the principles of conflict of laws. Notices    Any notice you
give to the Company must follow the procedures then in effect. If no other
procedures apply, you must send your notice in writing by hand or by mail to the
office of the Company’s Secretary. If mailed, you should address it to the
Company’s Secretary at the Company’s then corporate headquarters, unless the
Company directs participants to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.

 

- 3 -



--------------------------------------------------------------------------------

Plan Governs    Wherever a conflict may arise between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.

 

  ARBITRON INC.

Date:                                 

  By:  

 

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. I accept the Grant subject to all of the terms
and provisions of this Agreement and of the Plan under which the Grant is made,
as the Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

 

Date:                                 

 

 

  William T. Kerr

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

- 4 -



--------------------------------------------------------------------------------

Grant No.                     

Arbitron Inc.

2008 Equity Compensation Plan

Deferred Stock Unit – Special Kerr Grant

Exhibit A

Recipient Information:

 

Name:

     William T. Kerr  

Signature:

     X  

 

 

Grant Information:

 

DSUs:

 

 

      Date of Grant:   

 

  

 

Distribution Dates    Your Distribution Date will be 45 days after your
separation from service as an employee or such later date as Section 409A of the
Code requires.    If a Change in Control Event (as defined in the Plan) occurs
before the final or sole Distribution Date and the Change in Control Event also
would be an event described in Treas. Reg. Section 1.409A-3(i)(5), full payment
will be made in connection with the closing of the Change in Control Event. A
Change in Control Event that does not comport with that regulation will not
affect the payment timing. The payment will be in cash (unless the Board
determines otherwise) equal to the value per share of the consideration received
in the Change in Control Event multiplied by the number of DSUs, at which point
the DSUs will expire without further obligation to you. The Board will have the
authority to value any consideration received in the Change in Control Event to
the extent neither cash nor readily marketable securities.

 

- 5 -